Name: COMMISSION REGULATION (EEC) No 2134/93 of 28 July 1993 amending Regulation (EEC) No 3901/92 introducing detailed rules for granting carry-over aid on certain fishery products
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  trade policy;  fisheries
 Date Published: nan

 No L 191 /86 Official Journal of the European Communities 31 . 7 . 93 COMMISSION REGULATION (EEC) No 2134/93 of 28 July 1993 amending Regulation (EEC) No 3901/92 introducing detailed rules for granting carry-over aid on certain fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as amended by Regulation (EEC) No 697/93 (2), and in par ­ ticular Article 14 (5) thereof, Whereas Regulation (EEC) No 3759/92, in the process of reforming various mechanisms of the common organiza ­ tion of markets in fishery products, introduces new products eligible under these mechanisms ; Whereas Commission Regulation (EEC) No 3901 /92 (J) lists the products in respect of which classifications of freshness, presentation and size existed prior to the entry into force of Regulation (EEC) No 3759/92 ; Whereas common marketing standards for the new products are laid down by Council Regulation (EEC) No 1935/93 (4); Whereas Regulation (EEC) No 3901 /92 should ac ­ cordingly be amended to include the new products, and their associated classifications, suitable for disposal after storage or preservation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 3901 /92 is supple ­ mented by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (&gt;) OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 76, 30. 3 . 1993, p. 12 . (3) OJ No L 392, 31 . 12. 1992, p. 29 . (4) OJ No L 176, 20. 7. 1993, p. 1 . 31 . 7 . 93 No L 191 /87Official Journal of the European Communities ANNEX CN code Description Quality(') Presentation (') Size (') ex 0302 29 90 Flounder (Platichthys flesus) E, A gutted and with head 1 , 2 ex 0307 41 80 Cuttlefish (Sepia officinalis and Rossta macrosoma) E, A whole 1 , 2 ex 0302 23 00 Sole (Solea spp.) E , A gutted and with head 3, 4, 5 (') The classifications by quality, presentation and size are those laid down in Article 2 of Regulation (EEC) No 3759/92.